DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending, of which claim 1 is independent.

Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodrigo Exterkoetter et al., “Petroleum Reservoir Connectivity Patterns Reconstruction using Deep Convolutional Generative Adversarial Networks,” 2018 7th Brazilian Conference on Intelligent Systems, p. 97-102 (Oct. 2018).
A machine learning method for generating one or more geological models of a subsurface (Exterkoetter Abstract, “In this paper, we propose a deep convolutional generative adversarial network model to reconstruct the petroleum reservoir connectivity patterns.”), the method comprising: 
accessing conditioning data related to the subsurface (Exterkoetter p.98 column 1 paragraph 3 “This technique includes seismic field data and well data”, p. 99 column 2 paragraph 3 “Therefore, any conventional seismic inversion method can be applied” Examiner’s Note (EN): The data for the machine learning training is the types that can be used for other seismic method relating to the subsurface.); 
accessing one or more geological concepts related to a target subsurface (Exterkoetter p. 99 column 2 paragraph 4 “In order to train a DCGAN model, the data set must have petroleum reservoir connectivity patterns to be extracted by the convolutional filters. Based on the MPS methodologies, we use the same concept of TI that is a good representation of the expected geological facies model to use as example for reconstructing the discontinuities found in post inversion facies images.” p. 99 column 2 paragraphs 4-5 “In this work, … we artificially insert discontinuities in the original TI to be used as the input data with the original TI as target data.”); 
accessing one or more input geological models of the subsurface (Exterkoetter Fig. 3, p. 99 column 2 paragraph 4 “In order to train a DCGAN model, the data set must have petroleum reservoir connectivity patterns to be extracted by the convolutional filters. Based on the MPS methodologies, we use the same concept of TI that is a good representation of the geological facies model to use as example for reconstructing the discontinuities found in post inversion facies images.”); 
training a machine learning model using the conditioning data, the one or more geological concepts, and the one or more input geological models (Exterkoetter Fig. 4 and 5 illustrating training and expected results, p. 100 column 2 paragraph 1 “In order to evaluate the proposed methodology, the training and the inference of the DCGANs were performed using a synthetic dataset created from a TI representing sand channels. Another objective is to verify how different DCGAN model parameters such as filters and number of layers can influence the final result.”); and 
generating, based on the machine learning model, one or more geological models with new conditioning data (Exterkoetter, p. 102 column 1 paragraph 2 “Using the DCGANs, the G model can produce hierarchical features that represents intermediate concepts between the input modified TI and the target TI. These features can be reused to another TI following the transfer learning concept [29] and on real post inversion facies images providing a faster alternative to the MPS. In addition, past inversion results can be post processed to reconstruct the connectivity patterns without re-running the inversion method.”).

Claim 2. Exterkoetter discloses the method of claim 1, wherein the one or more input geological models of the subsurface comprise one or more input reservoir models of the subsurface; and wherein the conditioning data comprises geophysical data including field seismic data or simulated seismic data (Exterkoetter p. 99 column 2 paragraph 3 “Therefore, any conventional seismic inversion method can be applied” EN: Seismic data; p. 99 column 2 

Claim 3. Exterkoetter discloses the method of claim 1, wherein the conditioning data comprises one or more of a structural framework, an internal reservoir architecture, or petrophysical property maps (Exterkoetter, see for example Fig. 3 illustrating structural framework and internal reservoir architecture).

Claim 4. Exterkoetter discloses the method of claim 1, wherein the machine learning model maps a fixed set of conditioning data and at least one of varying noise or varying latent code to a plurality of reservoir models (Exterkoetter, p. 99 column 2 paragraph 1 describing Generative Neural Networks including a generator network (G), a discriminator network (D), and noise vectors).

Claim 5. Exterkoetter discloses the method of claim 4, wherein the machine learning model comprises a generative adversarial network (GAN) including a generator and a discriminator (Exterkoetter, See Fig. 5 GAN; p. 99 column 2 paragraph 1 describing Generative Neural Networks including a generator network (G), a discriminator network (D), and noise vectors).

Claim 6. Exterkoetter discloses the method of claim 5, wherein the discriminator comprises a discriminator network model; and wherein the discriminator network model comprises a classifier network model (Exterkoetter, See Fig. 5 GAN; p. 99 column 2 paragraph 1 describing Generative Neural Networks including a generator network (G), a discriminator network (D), and noise vectors).

Claim 8. Exterkoetter discloses the method of claim 5, wherein the generator comprises a generator network model (Exterkoetter, See Fig. 5 GAN; p. 99 column 2 paragraph 1 describing Generative Neural Networks including a generator network (G), a discriminator network (D), and noise vectors); and wherein the generator network model comprises an autoencoder or variational autoencoder model including an encoder and a decoder (Exterkoetter, p. 100 column 1 paragraph 2 “Our proposal follows the DCGAN concept, but in addiction we build G as a fully convolutional autoencoder. In the G training step, the encoder part performs the task of starting with a larger perceptual field and reducing along the intermediate layers to identify the gap. The objective of the decoder is to reconstruct the image starting with less perceptive fields to obtain the final facies image”).

Claim 9. Exterkoetter discloses the method of claim 5, wherein the one or more geological concepts are input to the GAN (Exterkoetter p. 99 column 2 paragraph 4 “In order to train a DCGAN model, the data set must have petroleum reservoir connectivity patterns to be extracted by the convolutional filters. Based on the MPS methodologies, we use the same concept of TI that is a good representation of the expected geological facies model to use as example for reconstructing the discontinuities found in post inversion facies images.” p. 99 

Claim 10. Exterkoetter discloses the method of claim 9, wherein the one or more input geological models of the subsurface comprise simulated reservoir models of the subsurface (Exterkoetter Fig. 3, p. 99 column 2 paragraph 4 “In order to train a DCGAN model, the data set must have petroleum reservoir connectivity patterns to be extracted by the convolutional filters. Based on the MPS methodologies, we use the same concept of TI that is a good representation of the expected geological facies model to use as example for reconstructing the discontinuities found in post inversion facies images.”).

Claim 11. Exterkoetter discloses the method of claim 5, wherein the GAN uses stratigraphic sketches and corresponding seismic data or petrophysical data associated with seismic data as a training set (Exterkoetter Fig. 3, p.98 column 1 paragraph 3 “This technique includes seismic field data and well data”, p. 99 column 2 paragraph 3 “Therefore, any conventional seismic inversion method can be applied”; p. 99 column 2 paragraph 4 “In order to train a DCGAN model, the data set must have petroleum reservoir connectivity patterns to be extracted by the convolutional filters. Based on the MPS methodologies, we use the same concept of TI that is a good representation of the expected geological facies model to use as example for reconstructing the discontinuities found in post inversion facies images.”).

accessing one or more reservoir stratigraphic configurations of a reservoir model; wherein training the machine learning model is further performed based on the one or more reservoir stratigraphic configurations of the reservoir model (Exterkoetter Fig. 3, p.98 column 1 paragraph 3 “This technique includes seismic field data and well data”, p. 99 column 2 paragraph 3 “Therefore, any conventional seismic inversion method can be applied”; p. 99 column 2 paragraph 4 “In order to train a DCGAN model, the data set must have petroleum reservoir connectivity patterns to be extracted by the convolutional filters. Based on the MPS methodologies, we use the same concept of TI that is a good representation of the expected geological facies model to use as example for reconstructing the discontinuities found in post inversion facies images.”); and the machine learning model learns to generate the one or more reservoir stratigraphic configurations of the reservoir model by varying values of noise or latent code variables (Exterkoetter, p. 99 column 2 paragraph 1 describing Generative Neural Networks including a generator network (G), a discriminator network (D), and noise vectors).

Claim 13. Exterkoetter discloses the method of claim 5, wherein the GAN uses computational stratigraphy to generate stratigraphic models and seismic simulations or petrophysical data associated with seismic data as a training set (Exterkoetter, p. 99 column 2 paragraph 1 describing Generative Neural Networks including a generator network (G), a discriminator network (D), and noise vectors).

wherein the conditioning data comprises geophysical data; and wherein the machine learning model generates a plurality of reservoir models based on the conditioning data and the one or more geological concepts (Exterkoetter p. 99 column 2 paragraph 4 “In order to train a DCGAN model, the data set must have petroleum reservoir connectivity patterns to be extracted by the convolutional filters. Based on the MPS methodologies, we use the same concept of TI that is a good representation of the expected geological facies model to use as example for reconstructing the discontinuities found in post inversion facies images.” p. 99 column 2 paragraphs 4-5 “In this work, … we artificially insert discontinuities in the original TI to be used as the input data with the original TI as target data.”); and further comprising quantifying uncertainty of anticipated reservoir performance in the subsurface using the plurality of reservoir models (Exterkoetter, p. 100 column 2 paragraph 2 ”the error was calculated using the MSE cost function.” EN: error calculations are quantifying the uncertainty).

Claim 15. Exterkoetter discloses the method of claim 14, wherein quantifying uncertainty of anticipated reservoir performance comprises estimating one or more statistical distributions of target reservoir quantities including one or more of net-to-gross; spatial continuity; distribution of dynamic properties affecting fluid flow conditions; or distribution of petrophysical properties (Exterkoetter, p. 99 column 2 paragraph 5 “The idea is to approximate probability distribution functions of these two facies for each cell of the image.”; p. 100 column 2 paragraph 2 “the error was calculated using the MSE cost function.” EN: error calculations are quantifying the uncertainty).
wherein the conditioning data comprises synthetically- generated conditioning data; further comprising manipulating or augmenting the synthetically-generated conditioning data with structured noise; and using the manipulated or augmented synthetically-generated conditioning data in training the machine learning model (Exterkoetter, p. 100 column 2 paragraph 1 “In order to evaluate the proposed methodology, the training and the inference of the DCGANs were performed using a synthetic dataset created from a TI representing sand channels.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigo Exterkoetter et al., “Petroleum Reservoir Connectivity Patterns Reconstruction using Deep Convolutional Generative Adversarial Networks,” 2018 7th Brazilian Conference on Intelligent Systems, p. 97-102 (Oct. 2018) in view of Alwon, US Patent Application Publication No. 2019/0302290.
Claim 7. Exterkoetter discloses the method of claim 5, wherein the generator comprises a generator network model (Exterkoetter, See Fig. 5 GAN; p. 99 column 2 paragraph 1 describing Generative Neural Networks including a generator network (G), a discriminator network (D), and noise vectors).
Exterkoetter but does not explicitly disclose wherein the generator network model comprises a U-net model.
Alwon teaches wherein the generator network model comprises a U-net model (Alwon, [0098] “a generator network can be utilized in a conditional GAN (e.g., cGAN) that has a UNet (or "U-Net") architecture, for example, as explained with respect to the graphic 730 of FIG. 7.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Exterkoetter (directed to using machine learning to model reservoirs) and Alwon (directed to training generative adversarial networks to process seismic data for analysis of the geologic environment) and arrived at the method of using machine learning to model reservoirs as claimed. One of ordinary skill in the art would have been motivated to make such a combination because trying different forms of generative 

Claim 16. Exterkoetter discloses the method of claim 1, Exterkoetter does not explicitly disclose, but Alwon teaches wherein machine learning is iteratively performed responsive to obtaining additional field data in different stages of a life cycle of an oil and gas field including exploration, development and production (Alwon, [0088] “an approach can include a double feedback loop: the discriminator network 702 is in a feedback loop with the ground truth of the images (known); and the generator network 704 is in a feedback loop with the discriminator network 702.” Applying new sets of information relevant to different stages or life cycles of the hydrocarbon field is an obvious use of the trained model and is considered obvious to apply the accurate model to aid in the exploitation of hydrocarbons throughout the life cycle of the field.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Exterkoetter (directed to using machine learning to model reservoirs) and Alwon (directed to training generative adversarial networks to process seismic data for analysis of the geologic environment) and arrived at the method of using machine learning to model reservoirs as claimed. One of ordinary skill in the art would have been motivated to make such a combination because it is obvious when modeling an oil and gas field to include additional collected data as the field is developed and iteration is a traditional way to optimize and improve results.

wherein responsive to a first stage of the life cycle in which first stage data is generated, machine learning is performed using the first stage data in order to generate a first plurality of reservoir models; and responsive to a second stage of the life cycle in which second stage data is generated, machine learning is performed using the second stage data in order to generate a second plurality of reservoir models, wherein the first plurality of reservoir models is different from the second plurality of reservoir models (Alwon, Fig. 8 and [0115-0116] describing pass through for certain features that is construed as teaching and suggesting to one of ordinary skill in the art that first and second stages may have different focus and data. Thus, applying the trained GAN to different stages of the reservoir cycle is obvious).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Exterkoetter (directed to using machine learning to model reservoirs) and Alwon (directed to training generative adversarial networks to process seismic data for analysis of the geologic environment) and arrived at the method of using machine learning to model reservoirs as claimed. One of ordinary skill in the art would have been motivated to make such a combination because it is obvious when modeling an oil and gas field to include additional collected data as the field is developed and iteration is a traditional way to optimize and improve results.

Claim 18. Exterkoetter discloses the method of claim 1. Exterkoetter does not explicitly disclose, but Alwon teaches further comprising using the one or more geological models to manage hydrocarbons (Alwon, Fig. 1 [0039] “system may process data acquired by the technique 170, for example, to allow for direct or indirect management of sensing, drilling, injecting, extracting, etc., with respect to the geologic environment 150.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Exterkoetter (directed to using machine learning to model reservoirs) and Alwon (directed to training generative adversarial networks to process seismic data for analysis of the geologic environment) and arrived at the method of using machine learning to model reservoirs as claimed. One of ordinary skill in the art would have been motivated to make such a combination because trying different forms of generative adversarial networks to achieve more efficient and accurate results would be within ordinary skill in the art to optimize the machine learning system.

Claim 19. Modified Exterkoetter discloses the method of claim 18. Exterkoetter does not explicitly disclose, but Alwon teaches wherein managing hydrocarbons comprises modifying at least one of reservoir development, depletion, or management in the subsurface (Alwon, Fig. 1 [0039] “system may process data acquired by the technique 170, for example, to allow for direct or indirect management of sensing, drilling, injecting, extracting, etc., with respect to the geologic environment 150.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Exterkoetter (directed to using machine learning to model reservoirs) and Alwon (directed to training generative adversarial networks to process seismic data for analysis of the geologic environment) and arrived at the method of 

Claim 20. Modified Exterkoetter discloses the method of claim 19. Exterkoetter does not explicitly disclose, but Alwon teaches wherein modifying at least one of reservoir development, depletion, or management comprises modifying a trajectory of a borehole in the subsurface (Alwon, Fig. 1 [0039] “system may process data acquired by the technique 170, for example, to allow for direct or indirect management of sensing, drilling, injecting, extracting, etc., with respect to the geologic environment 150.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Exterkoetter (directed to using machine learning to model reservoirs) and Alwon (directed to training generative adversarial networks to process seismic data for analysis of the geologic environment) and arrived at the method of using machine learning to model reservoirs as claimed. One of ordinary skill in the art would have been motivated to make such a combination because trying different forms of generative adversarial networks to achieve more efficient and accurate results would be within ordinary skill in the art to optimize the machine learning system and use the revised models for the intended purpose of hydrocarbon exploitation.

causing a well to be drilled in the subsurface based upon the one or more geological models (Alwon, Fig. 1 [0039] “system may process data acquired by the technique 170, for example, to allow for direct or indirect management of sensing, drilling, injecting, extracting, etc., with respect to the geologic environment 150.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Exterkoetter (directed to using machine learning to model reservoirs) and Alwon (directed to training generative adversarial networks to process seismic data for analysis of the geologic environment) and arrived at the method of using machine learning to model reservoirs as claimed. One of ordinary skill in the art would have been motivated to make such a combination because trying different forms of generative adversarial networks to achieve more efficient and accurate results would be within ordinary skill in the art to optimize the machine learning system and use the revised models for the intended purpose of hydrocarbon exploitation.

Claim 22. Exterkoetter discloses the method of claim 1. Exterkoetter does not explicitly disclose, but Alwon teaches wherein the one or more geological models are generated for multiple stages of a life cycle of an oil and gas field including exploration, development and production (Alwon, [0088] “an approach can include a double feedback loop: the discriminator network 702 is in a feedback loop with the ground truth of the images (known); and the generator network 704 is in a feedback loop with the discriminator network 702.” Applying new sets of information relevant to different stages or life cycles of the hydrocarbon field is an 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Exterkoetter (directed to using machine learning to model reservoirs) and Alwon (directed to training generative adversarial networks to process seismic data for analysis of the geologic environment) and arrived at the method of using machine learning to model reservoirs as claimed. One of ordinary skill in the art would have been motivated to make such a combination because it is obvious when modeling an oil and gas field to include additional collected data as the field is developed and iteration is a traditional way to optimize and improve results.

Claim 23. Modified Exterkoetter discloses the method of claim 22. Exterkoetter does not explicitly disclose, but Alwon teaches wherein the machine learning is iteratively performed for the multiple stages of the life cycle of an oil and gas field including exploration, development and production (Alwon, [0088] “an approach can include a double feedback loop: the discriminator network 702 is in a feedback loop with the ground truth of the images (known); and the generator network 704 is in a feedback loop with the discriminator network 702.” Applying new sets of information relevant to different stages or life cycles of the hydrocarbon field is an obvious use of the trained model and is considered obvious to apply the accurate model to aid in the exploitation of hydrocarbons throughout the life cycle of the field.).


Claim 24. Modified Exterkoetter teaches the method of claim 23, wherein the machine learning comprises a generative adversarial network (GAN) including a generator and a discriminator; and wherein the generator is iteratively updated or continually trained for the multiple stages of the life cycle of an oil and gas field including exploration, development, and production (Exterkoetter, p. 99 column 2 paragraph 1 describing Generative Neural Networks including a generator network (G), a discriminator network (D), and noise vectors).

Claim 25. Modified Exterkoetter teaches the method of claim 22. Exterkoetter does not explicitly disclose, but Alwon teaches, wherein in a first stage, a first set of geological data is used by the machine learning in order to generate a first set of geological models; wherein in a second stage, a second set of geological data is used by the machine learning in order to generate a second set of geological models; wherein the second set of geological data is different from the first set of geological data; and wherein the first set of geological models is different from the second set of geological models (Alwon, Fig. 8 and [0088] “an approach can include a double feedback loop: the discriminator network 702 is in a feedback loop with the ground truth of the images (known); and the generator network 704 is in a feedback loop with the discriminator network 702.”; [0115-0116] describing pass through for certain features that is construed as teaching and suggesting to one of ordinary skill in the art that different data sets by be applied repeatedly using a variety of data sets as part of the loops, iterations or updating of the model. Thus, applying the trained GAN to different sets of data of the reservoir cycle is obvious).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Exterkoetter (directed to using machine learning to model reservoirs) and Alwon (directed to training generative adversarial networks to process seismic data for analysis of the geologic environment) and arrived at the method of using machine learning to model reservoirs as claimed. One of ordinary skill in the art would have been motivated to make such a combination because it is obvious when modeling an oil and gas field to include additional collected data as the field is developed and iteration is a traditional way to optimize and improve results.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigo Exterkoetter et al., “Petroleum Reservoir Connectivity Patterns Reconstruction using Deep Convolutional Generative Adversarial Networks,” 2018 7th Brazilian Conference on Intelligent Systems, p. 97-102 (Oct. 2018) in view of WO 2018/148492 A1 (SCHLUMBERGER TECHNOLOGY CORP [US]; SCHLUMBERGER CAL TD [CA] ET AL.) (‘Koroteev’ submitted in IDS dated 4/1/2020).
Claim 27. Exterkoetter discloses the method of claim 26. Exterkoetter does not explicitly disclose, but Koroteev teaches, wherein manipulating or augmenting the synthetically- generated conditioning data comprises using a style transfer approach in order to translate the synthetically-generated conditioning data into field data by manipulating a synthetic data style of the synthetically-generated conditioning data or by adding noise to the synthetically- generated conditioning data, the noise having a similar distribution as the field data (Koroteev, see discussions in for example [0078] [0154] describing adjustments and transition states. It would be obvious to one of ordinary skill in the art would find trying additional types of GANs to achieve the best results as a matter of routine optimization.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Exterkoetter (directed to using machine learning to model reservoirs) and Koroteev (directed to using machine learning for analysis of reservoirs) and arrived at the method of using machine learning to model reservoirs as claimed. One of ordinary skill in the art would have been motivated to make such a combination because it is obvious to try additional types of GANs to achieve the best results as a matter of routine optimization.

Claim 28. Modified Exterkoetter teaches the method of claim 27. Exterkoetter does not explicitly disclose, but Koroteev teaches wherein the synthetically-generated conditioning data is generated using one or more simulators; and further comprising selecting the style transfer approach from a plurality of available style transfer approaches, wherein the selection of the style transfer approach is specific to a geological basin, a data acquisition type, or processing workflows in order to account for effects not modeled with the one or more simulators (Koroteev, see discussions in for example [0078] [0154] describing adjustments and transition states. It would be obvious to one of ordinary skill in the art would find trying additional types of GANs to achieve the best results as a matter of routine optimization.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Exterkoetter (directed to using machine learning to model reservoirs) and Koroteev (directed to using machine learning for analysis of reservoirs) and arrived at the method of using machine learning to model reservoirs as claimed. One of ordinary skill in the art would have been motivated to make such a combination because it is obvious to try additional types of GANs to achieve the best results as a matter of routine optimization.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lei Huang, et al., “A scalable deep learning platform for identifying geological features from seismic attributes,” The Leading Edge, p. 249-256 (March 2017) related to using machine learning to identify geologic faults.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148